﻿I should like first to thank all the speakers who have, from this rostrum, expressed their concern over and commitment to Lebanon. 1 hope that this heightened attention on the part of our friends in the world community will be a harbinger of a new resolve to reverse the course of war and destruction in our land.
Mr. President, allow me to congratulate you on your election as President of the General Assembly at its forty-second session. Your election is a recognition by the world community of your personal qualities and of the role your country plays in world affairs. I wish you success in your new responsibilities.
I also take this opportunity to thank your predecessor for the leadership role he played in the past year and for the achievements of the General Assembly und r his presidency.
The Lebanese delegation has studied with great interest the comprehensive annual report submitted by the Secretary-General, Mr. Javier Perez de Cuellar. His analysis of the state of the world, and particularly of the Middle East, deserves the recognition of all who are concerned with the fate of peace. I wish also express special thanks to the Secretary-General and to his able assistants for their continued efforts to implement the Security Council resolutions on Lebanon. The performance of the United Nations Interim Force in Lebanon (UNIFIL) and the commitment of the contributing countries are of the utmost importance for peace in Lebanon and for international security in the whole Middle East.
This is my third appearance before the General Assembly. Five years ago, a month after my election as President of Lebanon, I came here with "a message of confidence" (A/37/PV.35, p. 2-5). I was hoping that my country would be allowed to engage in what I then described as a "daring adventure of peace and reconstruction4 (A/3 7/PV. 35f p. 2-5). After so many years of war, I then felt I could tell the General Assembly, on behalf of all Lebanese United as we were in a "sharpened national consensus" (A/37/FV.35, p. 2-5), of our determination to end the bloodshed, destruction, and despair that wracked our country. 
Today, I stand here to admit, with candour and sorrow, that our dedication to the cause of peace was, alas, frustrated by superior forces. The Lebanese authorities were overpowered by an ugly war which caused more innocent victims among the civilian population than in the ranks of fighters.
For centuries past Lebanon had been the example of peaceful coexistence between religions, races and cultures which formed a pluralistic, yet harmonious, society devoted to the ideals of liberty and peace. Caught in the cycle of violence that engulfs the Middle East, we ask ourselves today whether those who set out to destroy Lebanon did not, ultimately, intend to destroy the Lebanese experiment and its achievements in the fields of human and political understanding. Lebanon was made to appear doomed to remain a breeding ground for war, anarchy and terror. In a country that itself had become a hostage, citizens of friendly nations were deprived of their liberty and sometimes of their lives.· These innocent individuals were used as pawns in a diplomacy of terror, their lives traded cynically as punishment or reward.
Our suffering was made worse by the assassination of Prime Minister Rashid Karame, a great statesman and a man of peace. He was brutally murdered in diabolic plot reminiscent of the assassination of my predecessor and brother, President Bashir Gemayel. To add to our woes, the resilience of the civilian population is now impaired by an economic crisis which is destroying the very fabric of our society. For the first time, Lebanon is haunted by the spectre of famine.
I remain determined, as I was five years ago, to pursue Lebanon's struggle for peace and the preservation of our territorial integrity, national sovereignty, unity and independence.
These are days for realism. In this spirit I say that what is at stake is not only Lebanon's very existence as a State, but also the ability of the United Nations to prevent the disintegration of a Member State. The history of this Organization's founding is well known. It was established precisely to prevent the destruction of members of the world community. It was founded explicitly because, in the aftermath of the Second World War, all of us recognized that, peace and security ate indivisible. It is of this indivisibility of peace that I wish to speak to the Assembly today.
Allow me to be more specific.
It is no secret that a number of Middle East wars are waged both in Lebanon and across its borders through an intricate game of surrogates and proxies. These wars have caused invasions, physical destruction and the dismemberment of Lebanon.
Year after year, the world community has heard us maintain that peace in Lebanon should not, and cannot, wait for the settlement of every conflict in the Middle East. Today it is imperative to go further and say that peace in the Middle East can begin only with peace in Lebanon. Unless we restore law and order in Lebanon, there cannot and will not be peace anywhere in the region.
We are fully aware of what is at stake in the Middle East, from the Mediterranean to the Gulf. We know of the many courageous efforts to initiate peace processes. We are also aware of the numerous resolutions adopted by this Assembly year after year. We have subscribed to all of them In the interest of peace, justice and international security. But we firmly believe that the United Nations must approach the Middle East conflicts as a whole - not just one particular aspect of the Middle East question, but all of them together. Peace in the Middle East is indivisible. Peace cannot survive in one place while a war is under way in another. Nor can we allow ourselves the illusion that containing conflicts on the borders of nations is synonymous with resolving them. Lebanon, again, is the typical and most tragic illustration of what I mean. Truce agreements and bilateral peace accords with Israel cannot solve the Palestinian problem so long as the fate of the Palestinians living in Lebanon has not been equitably determined. Similarly, Iran's war in Lebanon must be addressed and immediately resolved in order to attain peace in the Gulf.
At this point I should like to reiterate my support for an international conference to solve the Middle East question. The agenda of the conference as well as its structure should be treated as a matter of extreme urgency. Lebanon insists on being a full partner at the conference, because Lebanon has major problems to discuss in defence of its interests. For, much as we trust the international community, and particularly the Security Council, we face very high stakes. We fear that regional considerations, from which we have suffered so much over the years, might lead us to pay, for others, the price of peace. For boo long we have been paying the price of wars not of our making. Lebanon is neither negotiable nor dispensable.
Pending the convening of that Conference, Lebanon finds itself compelled to resort once again to the Security Council. Our goal is to seek implementation of the many resolutions adopted since 1978.
We are referring in particular to resolutions 425 (1978) and 426 (1978) of June 1978. Those resolutions mandated the creation of the United Nations Interim Force in Lebanon (UNIFIL) with the objective of confirming the withdrawal of Israel and establishing an area of peace and security in southern Lebanon. Furthermore, resolution 426 (1978) called for the reinstatement of the 1949 General Armistice Agreement, There should no longer be any pretext for not implementing it since the Cairo agreement with the Palestine Liberation Organization (PLC) has now been officially abrogated. Thus there is no longer any ground to oppose the United Nations overseeing security arrangements on the Lebanese-Israeli frontier, such arrangements, entrusted to a reinforced UNIFIL, would undoubtedly be a credible guarantee of the needed stability.
As this Assembly knows, UNIFIL s mandate has been redefined, in resolutions 498 (1981) and 501 (1982). A timetable for Israeli withdrawals and a joint programme of activities between UNIFIL and the Lebanese Government was called for in resolution 488 (1981) in order to promote the restoration of its effective authority up to the internationally recognized boundaries.
Other resolutions must be referred to, in particular resolution 436 (1978) of October 1978, which called upon "all those involved in hostilities in Lebanon to put an end to acts of violence and observe scrupulously an immediate and effective cease-fire and cessation of hostilities so that internal peace and national reconciliation may be restored based on the preservation of Lebanese unity, territorial integrity, independence and national sovereignty".
Finally resolutions 508 (1982) and 5ü9 (1982) of June 1982, as well as resolution 520 (1982), demanded: "strict respect of the sovereignty, territorial integrity, unity and political independence of Lebanon under the sole and exclusive authority of the Government of Lebanon through the Lebanese Army throughout Lebanon” (Security Council resolution 520 (1982). In due course the Security Council might have to meet and devise the necessary ways and means to implement the relevant resolutions. The objective must be to ensure the full withdrawal of Israeli forces from Lebanon and enable the Lebanese army and the internal security forces to operate exclusively throughout Lebanon, with the assistance of UNIFIL in accordance with its terms of reference.
The failure to implement United Nations resolutions has prompted the Lebanese to resist with force continued occupation. The General Assembly has itself recognized this right. Yet we have not despaired and shall not despair of securing withdrawals by appealing to international legitimacy.
The 13 years of war that we have survived have demonstrated beyond question that there is no substitute for or alternative to the role of legitimate and accepted institutions. Hence our determination to support our appeal to international legitimacy with a consolidated internal consensus of constitutional legitimacy.
Indeed, all past attempts to bypass the legitimate forces and seek internal and external security arrangements with illegal militias have ended in tragic failures. External powers have come up against the same realities in Lebanon.
Their attempts to deal with forces outside the recognized legal institutions of the State have not only resulted in similar failures but compounded their problem.
The agony of State power, of sovereignty unable to exercise full authority, is coming to an end. People are increasingly disenchanted with the divisive sectarian forces which have brought Lebanon to the threshold of partition or annexation. A credible central Government, even if challenged by various partitionists and their foreign inspirers, remains the only rallying point for the vast majority of the Lebanese, whatever their religious community.
In this, my last year in office, I am determined to bring to conclusion a constitutional reform which should reunite the Lebanese and enable us all to save our country, secure our independence and exercise our national sovereignty.
I am calling on the international community, and in particular on the great Powers, to help Lebanon disentangle itself from violent interplay amongst the combatants. In so doing we would take the essential step, in conjunction with the international conference, towards Middle East peace. My appeal to the international community is as much in the Interest of regional peace as it is in the interest of Lebanon.
If my call is not heeded, let me tell the Assembly where Lebanon is heading. It is on its way towards an economic disaster the first phase of which we are already experiencing. The next phase is likely to be a violent upheaval that will transform not only our liberal economic system, but also the democratic political system on which it is based. When this happens many of the solutions that now seem appropriate will become obsolete. Extremism of all sorts will grow in that fertile ground of despair and the spirit of moderation will be extinguished.
The demands for sectarian partition, which now exist as contingent facts in time of war, will increase, creating havoc in the existing State system of the Middle East.
Anarchy, unchecked by the hope of order and stability, will encourage terrorism and lead to more kidnapping, more hostage-taking, more alienation from rational policies and a wider chasm between the Middle East and the rest of the world.
I have not undertaken this exposition merely to define the problem. I am here today to identify a course of action that we must undertake together. I am not making our crisis international;  it is already international, because it is regional. I am trying to define the problem, contain it and bring it to an end.
This course of action begins with a programme of organic and structural reforms which will be initiated through the constitutional process. Thus we shall be responding to the ever-growing conviction that no solution to the crisis can or should be sought outside the constitutional process of a democratic system.
A reformed constitution must enable the various Lebanese communities to fulfil an effective and extensive partnership in government. Executive power, exercised through the Council of Ministers, must be genuinely representative of the aspirations of one and all. The changes and needs of the Lebanese society as it has evolved must be accommodated in a manner that will shield us against external exploitation in our domestic affairs. Through a rigorous redefinition of powers and power-sharing any possibilities of hegemony by any group over others should be eliminated.
Although the war was not started by the demand for reforms, I am convinced that it will not end without them. A new Government entrusted with this mission will be formed. That Government will have to disarm the militias and direct strengthened and restructured armed forces to extend legal authority over the land
It is Lebanon's historic mission and a geopolitical imperative that the dialogue between Islam and Christianity should be restored and intensified in our land and among our people, for in Lebanon, and Lebanon alone, this dialogue assume its existential dimension, an interaction within the society that will serve the cause of international understanding.
Islam is today at an important crossroads. Islam should not be viewed exclusively in terms of so-called Islamic fundamentalism, expressing itself in violence. There is a rebirth of Islam which cannot be understood from the outside abstractly; it cannot be approached with fear or flattery, but only through full partnership in life, culture and government, it is Lebanon's destiny to meet this challenge. Our survival and world peace will depend on the success of the response.
Our principal partner in this approach should be Syria, with which relations have often been strained since our emergence as independent states. But there is no reason for the problems between our two countries to continue. Out relations should be normalized. Lebanon is an independent sovereign country, part of the Arab world} and Syria is our closest neighbour in the Arab community. Consequently, relations between Lebanon and Syria should be not only normal but distinctive and characterized by friendship and co-operation, as befits neighbours everywhere. It is in the best interests of both Lebanon and Syria to restore that positive relationship as soon as possible.
The principles for an agreement between Lebanon and Syria have been set.
Within the parameters of its sovereignty and independence, Lebanon is ready to go a long way to establish the closest relations with Syria. In saying that, I have the deepest interests of both Lebanon and Syria at heart.
Syria's military presence in Lebanon since 1976 has extended to over 60 per cent of our territory. This has given Syria overwhelming influence in Lebanon, which has not served the better interests of either country. Through its policy of alliances with Lebanese parties and personalities Syria has generated friendships but also enmities. Although regionally and internationally Syria is perceived as a vital actor in Lebanese affairs, it has been established that there cannot be a Syrian solution to the Lebanese question. But I hasten to add that there is no solution to the Lebanese question without Syria.
Specific covenants and treaties govern inter—Arab relations; Lebanon and Syria must see to it that they are respected to the letter, particularly in matters of mutual security and strategic interests. The withdrawal of the Syrian Army from Lebanon should and will take place in the context of those covenants.
New relationships should be developed with the Palestine Liberation Organization (PLO)· A new Lebanon cannot afford to repeat the mistakes of old, Lebanon will not tolerate on its territory an armed group of any kind. Only the legitimate organs of the State or organized forces operating in Lebanon at the request of the Lebanese Government will be permitted to carry arms. Lebanon is prepared to grant the PLO a presence on its soil for the peaceful promotion of the cause of the Palestinian people, to which Lebanon is committed. In the context of the Arab League, Lebanon will co-ordinate policies relating to the rights of the Palestinian people. Such policies, however, should not violate law and order in our country, nor lead to Palestinian implantation in Lebanon. Vigorous work requiring close co-ordination will have to be undertaken both to repair the damage done to Lebanese-Palestinian relations and to create new and enduring ties.
Finally, the unlearned lessons of the Palestinians must not be ignored by others. Iran must be militarily disentangled from Lebanon. Iran's image in the region and in the world has not been enhanced by its policies in Lebanon or by the acts of violence undertaken by its followers in my country. Indeed, Iran's actions and continued rejection of Security Council resolution 425 (1978) and other Security Council resolutions will further endanger the Lebanese in the south.
All Iranians who are in Lebanon by virtue of Iran's self-bestowed military- ideological commitment and without the permission of the Lebanese Government should leave as soon as possible. Yet, Iran has important religious, cultural and commercial links with Lebanon; those links can be encouraged and strengthened by agreement between the two countries, in accordance with the established norms of co-operation among independent and peaceful States.
If I have digressed into what appears to be strictly internal affairs it is because, as I stated earlier, peace in Lebanon can be attained only by an encounter between the national and the international·
The Lebanese were not free to choose between war and peace. If international peace and security are to be protected against the consequences of continued chaos, violence and terror in Lebanon, the world community must secure for the Lebanese the freedom to choose. I should also like to repeat my firm conviction that peace in the Middle East is indivisible and that peace in Lebanon must be the beginning and not the end.
To those, be they friend or foe, who envision that the withering away of Lebanon is a solution to their problems, let me say this: the disappearance or dismemberment of Lebanon will create more problems, more tragedies, and greater violence, in years past my country was proud to be a haven for peace, a link between cultures. Now it has become a haven for terror; a link between wars.
But it remains my country, and no sacrifice is too great in its defence.
